NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BAHMAN KHODAYARI,                               No.    18-55247

                Plaintiff-Appellant,            D.C. No. 2:16-cv-02810-RHW-
                                                JEM
 v.

CITY OF LOS ANGELES; et al.,                    MEMORANDUM *

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Robert H. Whaley, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Bahman Khodayari appeals pro se from the district court’s order dismissing

for failure to comply with discovery obligations his 42 U.S.C. § 1983 action

alleging federal and state law claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion. Yourish v. California Amplifier,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
191 F.3d 983, 986 (9th Cir. 1999) (dismissal under Fed. R. Civ. P. 41(b)); Yeti by

Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1105 (9th Cir. 2001)

(imposition of discovery sanctions under Fed. R. Civ. P. 37(c)(1)). We affirm.

      The district court did not abuse its discretion in dismissing under Rule 41(b)

because Khodayari failed to comply with discovery obligations under Federal Rule

of Civil Procedure 26. See Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

1992) (setting forth the five factors to be weighed when considering dismissal for

failure to comply with a court order, and stating that, although preferred, the

district court is not required to make explicit findings; this court may review the

record independently to determine if the district court has abused its discretion).

      The district court did not abuse its discretion by granting defendants’ motion

under Rule 37(c)(1) to exclude evidence which had not been produced during the

course of discovery because Khodayari failed to demonstrate the harmlessness of

the non-production. See Yeti by Molly, Ltd., 259 F.3d at 1105-1106 (recognizing

that the district court has “wide latitude” in imposing sanctions under Rule 37(c)(1)

and the burden of demonstrating the harmlessness of the delayed or non-production

rests on the party facing sanctions).

      AFFIRMED.




                                          2